DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 were previously pending and subject to a final office filed mailed on July 24, 2020 (the “July 24, 2020 Final Office Action”).  On October 1, 2020, Applicant filed a response to the July 24, 2020 Final Office Action (the “October 1, 2020 After Final Response”), where Applicant submitted further amendments to claims 1, 2, 11, and 12.  Claims 3-10 and 12-20 were not amended in the October 26, 2020 RCE (see pages 2-9 of the October 1, 2020 After Final Response) (except for the amendments to claims 1, 2, 11, and 12 which they individually depend from respectively).  On October 9, 2020, an Advisory Action was mailed to Applicant advising that the amendments in the October 1, 2020 After Final Response would not be entered, because they raised new issues that would require further consideration and/or search.
On October 26, 2020, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, requesting consideration of the previously submitted, un-entered amendments in the October 1, 2020 After Final Response (the “October 26, 2020 RCE”).  Claims 1-20, as recited in the October 26, 2020 RCE, were previously pending and subject to a non-final office action mailed on December 4, 2020 (the “December 4, 2020 Non-Final Office Action”).  On March 4, 2021, Applicant submitted further amendments to claims 1, 2, 4-12, and 14-19 (the “March 4, 2021 Amendment”).  Claims 3, 13, and 20 were not amended in the March 4, 2021 Amendment (except for the amendments to claims 1 and 11 which they individually depend from respectively).  Claims 1-20, as recited in the March 4, 2021 Amendment, are currently pending and subject to this final office action below.

Response to Remarks
Response to Applicant’s Remarks Concerning the Claim Interpretations under 35 U.S.C. § 112(f)
Applicant’s arguments, see Applicant’s Remarks, p. 11, the Rejections Under 35 U.S.C. § 112(f) Section, filed on March 4, 2021, with respect to claim interpretations of claims 1, 2, 6, 7, 9, 10, and 16 under 35 U.S.C. § 112(f), have been considered but they are moot in light of Applicant’s amendments to the claims.  Applicant amended the claims to remove the various modules which invoked 35 U.S.C. § 112(f).  Therefore, the claim interpretations of the various modules in claims 1, 2, 6, 7, 9, 10, and 16 under 35 U.S.C. § 112(f) are hereby withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 112(b)
Applicant’s arguments, see Applicant’s Remarks, p. 11, the Rejections Under 35 U.S.C. § 112(b) Section, filed on March 4, 2021, with respect to rejections of claims 1-10 and 16 under 35 U.S.C. § 112(b), have been considered but they are moot in light of Applicant’s amendments to the claims.  Applicant amended the claims to remove the modules which were causing the indefiniteness issues under 35 U.S.C. § 112(b).  Therefore, the indefiniteness rejections of claims 1-10 and 16 under 35 U.S.C. § 112(b) are hereby withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 11-15, the Rejections Under 35 U.S.C. § 101 Section, filed on March 4, 2021, with respect to rejections of claims 1-20 under 35 U.S.C. § 101, have been fully considered and they are persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (“the 2019 Revised PEG”), claims 1-20, as recited in the March 4, 2021 Amendment, are withdrawn because the additional elements are at least considered to be indicative of integrating an abstract concept into a practical application.
claims 1 and 14 are determined to be directed to an integration of a practical application, because they are capable of transmitting patient data over a secure connection and deleting the patient data from the mobile device after the mobile application is closed and after the data is provided to the sever.  These features are viewed as an improvement in the field of patient monitoring, because it reduces the vulnerability of patient data.   These features are described in claims 1 and 11 with the limitations directed to “a secure connection implemented using an https protocol” and “wherein the mobile application deletes from the mobile device all data provided into the mobile application that is associated with the patient after the mobile application being closed and after the data is provided to the at least one server”; and has support on pp. 10, 41, and 42 of Applicant’s specification for indicating that these features reduce the risk of unauthorized disclosures of the information.  Therefore, the additional elements of claims 1 and 11 are at least deemed to integrate the abstract idea identified in the December 4, 2020 Non-Final Office Action into a practical application under Prong Two of Step 2A of the Alice/Mayo Test revised in the 2019 Revised PEG, and thus are patent eligible.  As such, the rejections of claims 1-20 under 35 U.S.C. § 101 have been withdrawn.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
	Applicant’s arguments, see Applicant’s Remarks, pp. 15-25, the Rejections Under 35 U.S.C. § 103 Section, filed on March 4, 2021, with respect to rejections of claims 1-20 under 35 U.S.C. § 103, have been considered but are moot in light of Applicant’s amendments to independent claims 1 and 11.  Therefore, the combination of the references previously cited in the December 4, 2020 Non-Final Office Action are not used to teach the newly amended claim limitations in claims 1 and 11.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below for further clarification and complete analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Chung (Pub. No. US 2012/0220835), in view of:
- Cross et al. (Pub. No. US 2008/0288026);
- Alwan (Pub. No. US 2014/0002234);
- Wu (Pub. No. US 2006/0111943); and
- Walker et al. (Pub. No. US 2003/0028811).

Regarding claims 1 and 11,
		- Chung teaches:
			- a system for secure cloud-based physiological data processing and delivery, comprising (as described in claim 1) (Chung, paragraph [0015]; Paragraph [0015] teaches a remote patient monitoring system.):
			- a method or secure cloud-based physiological data processing and delivery, comprising (as described in claim 11) (Chung, paragraph [0048] and FIG. 4; Paragraph [0048] teaches that Figure 4 illustrates a flow chart with steps (i.e., a method) for how physiological data is routed to various health care providers.):
				- a download station further comprising a wireless transceiver configured to establish a wireless connection to a cloud computing environment over a wide area network (as described in claim 1); and providing the data by a wireless transceiver comprised in a download station to a cloud computing environment over a wide area network (as described in claim 11) (Chung, paragraph [0038]; Paragraph [0038] teaches that a body sensor 10 on a patient wirelessly transmitting physiological data to a mobile application 46 on a cellular device 48.  The cellular device 48 can be a mobile phone or a smartphone, such as an iPhone, Android phone, Windows phone, or a Blackberry phone, for example. The body sensor 10 can use any suitable wireless transmission protocol, such as Bluetooth, Wi-Fi, or wireless USB for example (i.e., examples of wireless transceivers with i.e., a download station), workstation, or computer on the cloud 50, i.e., internet.  The cellular device 48 can send the physiological data to the cloud 50 via any acceptable protocol, such as for example, Wi-Fi or a cellular data communication protocol like GSM, CDMA, EV-DO, WiMAX, LTE, 3G, 4G, or the like (i.e., wireless transceivers that establish wireless connections to a cloud computing environment).);
				- a cloud-computing environment, comprising a secure database operable to maintain a plurality of electronic medical records (EMRs) (as described in claim 1); and maintaining in a secure database in a cloud-computing environment a plurality of electronic medical records (EMRs) (as described in claim 11) (Chung, paragraphs [0038], [0045], [0052], and [0055]; Paragraph [0038] teaches that an embodiment of the body sensor 10 on a patient wirelessly transmits physiological data to a mobile application 46 on a cellular device 48.  Paragraph [0038] further teaches that the cellular device 48 then sends the physiological data to a server, workstation, or computer on the cloud 50, i.e., internet (i.e., a cloud-computing environment comprising a secure server).  Paragraph [0045] teaches that the physiological data can be stored on the cloud (i.e., the secure server) and used to develop or update an algorithm to detect, diagnose or predict an impeding adverse event, such as an adverse cardiac event.  Paragraph [0055] teaches that the mobile application 46 and related software can take, store, and organize data taken by the body sensor 10 and collected from the eMHR and PHR (i.e., maintaining a plurality of electronic medical records (EMRs)).  For example, current ECG and BCG rhythm data, impedance data, fluid status data, temperature, heart rate, respiratory rate, patient activity data can be stored, organized, and displayed along with data taken from any time period between the last one hour to the previous 12 months.  Paragraph [0052] teaches that the physiological data and eMHR on the mobile application 46 and related software are securely protected from unauthorized access in compliance with all health information privacy laws (i.e., maintaining a plurality of electronic medical records (EMRs) in a secure database).);
at least one server interconnected to a data communications network and coupled to the database, the at least one server configured to execute a patient management program, the patient management program comprising an application programming interface (API) (as described in claim 1); and the at least one server interconnected to a data communications network and coupled to the secure database, the at least one server configured to execute a patient management program, the patient management program comprising an application programming interface (API)  (as described in claim 11) (Chung, paragraphs [0038], [0039], and [0050]; Paragraph [0039] teaches that the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi or a cellular data communication protocol like GSM, CDMA, EV-DO, WiMAX, LTE, 3G, 4G, or the like (i.e., the secure server is interconnected to a data communications network).  Paragraph [0038] teaches that the cellular device 48 sends the physiological data to a server, workstation, or computer on the cloud 50, i.e., internet (i.e., the server and secure database are interconnected with a data communications network).  The physician can access the physiological data by logging onto a secure website that stores, analyzes and presents the patient’s data to the physician or health care provider.  The physician can access this website using a cellular device 48 and view the raw data, filtered data, or processed data, such as the ECG and BCG signals.  Paragraph [0050] teaches a mobile application 46 on the cellular device 48 can have a user interface that incorporates both an intuitive text and voice activated interface (i.e., a patient management program comprising an application programming interface (API)).);
				- create based on an input from a user a plurality of  the EMRs, the created EMRs also associated with a physician associated with the patient, wherein the identifier associated with each of the EMRs is different from the identifiers associated with the remaining EMRs (as described in claim 1); and creating by the patient management program executed by the at least one server based on user input a plurality of the EMRs, the created EMR also associated with a physician associated with the patient, wherein the identifier associated with each of the EMRs is different from the identifiers associated with the remaining EMRs (as described in claim 11)
 (Chung, paragraphs [0049] and [0058]; Paragraph [0049] teaches that the physiological data can be integrated into a mobile electronic health/medical record (mEHR) on the mobile application 46 on the cellular device 48 (i.e., creating an electronic medical record (EMR)), for example, and/or the mEHR can be compiled together and accessed on the cloud 50 from a cellular device 48, a workstation, personal computer, notebook computer, laptop computer, tablet computer, PDA, or the like.  Paragraph [0058] teaches that new data acquired by the body sensor 10 along with entries and input entered in by health care providers such as nurses, physicians, technicians and case workers, can be integrated with the patient’s EHR and mEHR (i.e., the EMR is created based on user input and is unique to the patient).  Paragraph [0049] further teaches that the mEHR can include demographic data such as the patient’s address, phone, fax, email, emergency contacts, caregiver contacts (i.e., the EMR also associated with a physician associated with the patient, since a caregiver can be interpreted to include a clinician or provider/hospital…).  For example, paragraph [0049] teaches that the mEHR can also include medical data including current and past medication lists, allergies, insurance provider and coverage, preferred pharmacy, labs, and hospitals.);
				- provide via the API the results of the physiological monitoring over a secure connection via the data communication network to a processing console (as described in claim 1); and providing by the at least one server the results of the physiological monitoring over a secure connection established using a secure web communication protocol via the data communication network to a processing console (as described in claim 11) (Chung, paragraphs [0038] and [0039]; Paragraph [0038] teaches that the body sensor 10 can use any suitable wireless transmission protocol to transmit the physiological data.  The cellular device sends the physiological data to a server, workstation, or computer on the cloud 50, i.e., internet.  The cellular device can send the physiological data to the cloud 50 via any acceptable protocol.  The cloud can send the physiological data to a computer, such as workstation, personal computer, notebook computer, laptop computer, tablet computer, PDA, or the like, of the patient's physician or health care provider (i.e., all examples of “providing the results of the physiological monitoring over a connection established by a web communication protocol i.e., the connection to the provided results is secure) to the physician or health care provider.  Paragraph [0039] teaches that in some embodiments, the body sensor 10 transmits the physiological data directly to the cloud via a standard wireless protocol (i.e., providing the results of the physiological monitoring over a connected established by the data communication network).); and
				- send an alert over a secure connection to the physician upon the receipt of the report via a mobile application executing on a mobile device associated with the physician over the data communication network (similar to the limitation described in claim 1); and alerting by the patient management program executed by the at least one server over a secure connection the physician upon the receipt of the report via a mobile application executing on a mobile device associated with the physician over the data communication network (similar to the limitation described in claim 11) (Chung, paragraphs [0038] and [0041]; Paragraph [0038] teaches that the cloud 50 then sends the physiological data to a mobile application 52 on a cellular device 54 of the patient’s physician.  Paragraph [0041] teaches that if the body sensor 10 detects a potential abnormality or adverse event, the body sensor 10 can be triggered to immediately transmit the physiological data to the mobile application 46.  In addition, the body sensor can transmit an alarm signal on the detection of a potential abnormal and/or adverse event, which can trigger the mobile application to notify the patient’s doctor (i.e., sending an alert to the physician upon receipt of the report).).
		- Chung does not explicitly teach a system and method, comprising:
			- a download station comprising an electromechanical interface comprising a receptacle in which a plurality of electrical terminals are to positioned to mate with a plurality of electrical contacts on an external connector of a reusable portion of a physiological monitoring device, the download station configured to receive data from the portion of the physiological monitoring device over the electromechanical interface when the electrical contacts are coupled to the electrical terminals (as described in claim 1); and receiving by a download station, the download station comprising an electromechanical interface comprising a receptacle in which a plurality of electrical terminals are to positioned to mate with a plurality of electrical contacts on an external connector of a reusable portion of a physiological monitoring device, data from the reusable portion of the physiological monitoring device over the electromechanical interface when the electrical contacts are coupled to the electrical terminals (as described in claim 11);
			- a patient management program configured to:
				- receive a plurality of identifiers, each of the identifiers associated with a disposable further portion of the physiological monitoring device to be used together with the reusable portion for conducting of a physiological monitoring of a patient (as described in claim 1); and receiving by at least one server, the at least one server interconnected to a data communications network and coupled to the secure database, a plurality of identifiers, each of the identifiers associated with a disposable further portion of the physiological monitoring device to be used for conducting a physiological monitoring of a patient (as described in claim 11);
- each of the created EMRs identified in the secure database using only one of the identifiers associated with one of the disposable further portions of the physiological monitoring device to be used for conducting the physiological monitoring of the patient, the created EMR not comprising the patient’s name (as described in claims 1 and 11);
- receive from the download station the data comprising results of the physiological monitoring performed by the monitoring device associated with the patient together with the identifiers and to store the results in the created EMRs upon the identifiers received with the results matching the identifiers associated with the created EMRs (as described in claim 1); and receiving by the patient management program executed by the at least one server from the download station the data comprising results of the physiological monitoring performed by the monitoring device associated with the patient together with the identifiers and storing the results in the created EMRs upon the identifiers received with the results matching the identifiers associated with the created EMRs (as described in claim 11);
- the secure connection implemented using an https protocol (as described in claims 1 and 11);
- receive a report comprising an interpretation of the physiological monitoring over a further secure connection from the processing console, and store the report in at least one of the created EMRs (similar to the limitation described in claim 1); and receiving by the patient management program executed by the at least one server a report comprising an interpretation of the physiological monitoring over a further secure connection from the processing console, and storing the report in at least one of the created EMRs (similar to the limitation described in claim 11);
- receive from the mobile application at least one of the identifiers and a biometric identifier of the physician over the still further secure connection to verify an identity of the physician using the biometric identifier, and to provide the physician access to at least one of the created EMRs based on the verification and the at least one identifier received from the mobile application (as described in claim 1); and receiving by the patient management program executed by the at least one server from the mobile application at least one of identifiers and a biometric identifier of the physician over the still further secure connection to verify an identity of the physician using the biometric identifier, and providing the physician access to at least one of the created EMRs based on the verification and the at least one of identifier received from the mobile application (as described in claim 11); and
- wherein the mobile application deletes from the mobile device all data provided into the mobile application that is associated with the patient after the mobile application being closed and after the data is provided to the at least one server (as described in claims 1 and 11).
Cross teaches a system and method, comprising:
			- a download station comprising an electromechanical interface comprising a receptacle in which a plurality of electrical terminals are to positioned to mate with a plurality of electrical contacts on an external connector of a reusable portion of a physiological monitoring device, the download station configured to receive data from the portion of a physiological monitoring device over the electromechanical interface when the electrical contacts are coupled to the electrical terminals (similar to the limitation described in claim 1); and receiving by a download station, the download station comprising an electromechanical interface comprising a receptacle in which a plurality of electrical terminals are to positioned to mate with a plurality of electrical contacts on an external connector of a reusable portion of a physiological monitoring device, data from the reusable portion of the physiological monitoring device over the electromechanical interface when the electrical contacts are coupled to the electrical terminals (similar to the limitation described in claim 11) (Cross, paragraphs [0040], [0041], [0047], and [0049], FIG. 1; Paragraph [0040] teaches that Figure 1 illustrates a modular device 8 that includes a monitoring or therapy or other medical device 10, such as cardiac ECG event monitors (see end of paragraph [0040]), which is attached to a patient 12 via a patch assembly 14.  Paragraph [0040] further teaches that the patch assembly 14 includes a patch or patch laminate 22 including a plurality of layers 24 and an electromechanical connector or connection interface 26 (i.e., an electromechanical interface comprising a receptacle in which a plurality of electrical terminals are to positioned to mate with a plurality of electrical contacts on an external connector of a reusable portion of a physiological monitoring device).  Paragraph [0041] teaches that, although only two patch contacts 32 are illustrated, it is contemplated that a number of contacts may be greater than two (i.e., the receptacle may include a plurality of electrical terminals that are positioned to mate with a plurality of electrical contacts).  Paragraph [0047] teaches that the electrical contacts 42 of the patch connector 26 include snaps 48 which connect to device contacts 50 which are disposed about a bottom surface 52 of the monitoring device 10.  The snaps 48 provide electrical and mechanical i.e., a plurality of electrical terminals that are positioned to mate with a plurality of electrical contacts).  More specifically, each snap 48 includes a snap top 54 and a snap eyelet 56. Each snap top 54 includes a snap post 58 which is inserted into respective matching snap receptacle (not shown) in the monitoring device 10 to hold the snaps 48 rigidly in place (i.e., the receptacle may include a plurality of electrical terminals that are positioned to mate with a plurality of electrical contacts).  Paragraphs [0086] and [0090] teach that the monitoring device 10 includes sensors for monitoring physiological signals, such as heart beats (i.e., receiving physiological data from the physiological monitoring device).  Paragraph [0043] teaches that the features of the electromechanical connectors are beneficial for improving the electrical conductivity between the electrodes and the user’s skin.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods comprising electromechanical connectors for medical monitoring at the time of the effective filing date of the claimed invention to modify the patient monitoring system and method taught by Chung, to incorporate steps and features directed to a patch assembly with a plurality of electrical contacts for collecting and transmitting the physiological data, as taught by Cross, in order to improve the electrical conductivity between the electrodes and the user’s skin. See Cross, paragraph [0043]; see also MPEP § 2143 G.
		- Further, in analogous art of medical device association systems, Alwan teaches a system, comprising:
			- receiving a plurality of identifiers, each of the identifiers associated with a disposable further portion of the physiological monitoring device to be used together with the reusable portion for conducting of a physiological monitoring of a patient (as described in claim 1); and receiving by at least one server, the at least one server interconnected to a data communications network and coupled to the secure database, a plurality of identifiers, each of the identifiers associated with a disposable further portion of the physiological monitoring device to be used for conducting a physiological monitoring of a patient (as described in claim 11) (Alwan, paragraphs i.e., receiving and a plurality of identifiers associated with a disposable portion of a physiological monitoring device).  Paragraph [0044] teaches that at step 210, the server may identify one or more attributes that are associated with the healthcare device 102, such as extrinsic and intrinsic attributes.  Paragraph [0045] teaches that an example of intrinsic attribute of the healthcare device may include a model and/or manufacturer of the healthcare device 102 (i.e., examples of identifiers associated with a disposable portion of a physiological monitoring device). );
- each of the created EMRs identified in the secure database using only one of the identifiers associated with one of the disposable further portions of the physiological monitoring device to be used for conducting the physiological monitoring of the patient, the created EMR not comprising the patient’s name (as described in claims 1 and 11) (Alwan, paragraphs [0056] and [0066]; Paragraph [0056] teaches that at step 222, the server 110 may associate the health care device 102 with the selected patient.  For example, the server 110 may store an association between an identifier of the healthcare device 102 and an identifier of the selected patient (i.e., storing, in the EMR, the identifier associated with the disposable portion of the physiological monitoring device with an identifier of the patient).  In this manner, the server 110 may be able to associate any additional data received from the healthcare device 102 with the patient.  Paragraph [0066] teaches that at step 404, the server receives a set of parameters from a healthcare device 102 that are exclusive of a patient identifier or other patient identifying information, such as patient de-identified data (i.e., the data does not comprises the patient’s name).);
receiving from the download station the data comprising results of the physiological monitoring performed by the monitoring device associated with the patient together with the identifiers and to store the results in the created EMRs upon the identifiers received with the results matching the identifiers associated with the created EMRs (as described in claim 1); and receiving by the patient management program executed by the at least one server from the download station the data comprising results of the physiological monitoring performed by the monitoring device associated with the patient together with the identifiers and storing the results in the created EMRs upon the identifiers received with the results matching the identifiers associated with the created EMRs (as described in claim 11) (Alwan, paragraphs [0056] and [0064]; Paragraph [0056] teaches that at step 222, the server 110 may associate the health care device 102 with the selected patient.  For example, the server 110 may store an association between an identifier of the healthcare device 102 and an identifier of the selected patient (i.e., receiving and storing, in the EMR, the identifier associated with the disposable portion of the physiological monitoring device with an identifier of the patient).  In this manner, the server 110 may be able to associate any additional data received from the healthcare device 102 with the patient (i.e., receiving data comprising results of patient monitoring performed by the monitoring device, and associating the data with the device identifier that matches the device from which the data is collected).  Paragraph [0064] teaches that the patient monitoring devices collect patient vital sign measurements (i.e., the patient data comprises physiological monitoring results).)and
- receive a report comprising an interpretation of the physiological monitoring over a further secure connection from the processing console, and store the report in at least one of the created EMRs (similar to the limitation described in claim 1); and receiving by the patient management program executed by the at least one server a report comprising an interpretation of the physiological monitoring over a further secure connection from the processing console, and storing the report in at least one of the created EMRs (similar to the limitation described in claim 11) (Alwan, paragraph [0064]; Paragraph [0064] teaches that the server 110 may generate one or i.e., receiving a report).  For example, a report for a patient may provide information corresponding to any medications that were dispensed by medication dispensing devices to the patient along with information corresponding to vital signs measurements taken by patient monitoring devices for the patient (i.e., the reports comprises interpretations of the physiological monitoring).  Paragraph [0064] teaches that these features are beneficial for assisting healthcare professionals with diagnosing patients.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical device association systems at the time of the effective filing date of the claimed invention to further modify the patient monitoring system and method taught by Chung, as modified in view of Cross, to incorporate steps and features directed to (i) receiving, associating, and storing device identifiers with patient data in an electronic medical record, and (ii) generating reports related to interpretations of the physiological monitoring, as taught by Alwan, in order to assist healthcare professionals with diagnosing patients. See Alwan, paragraph [0064]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical monitoring systems and methods, Wu teaches a system and method, comprising:
			- a secure connection implemented using an https protocol (as described in claims 1 and 11) (Wu, paragraph [0060]; Paragraph [0060] teaches that a user may have to provided account and password information in order for the application web site 104 to retrieve a file (i.e., establishing a secure connection).  Further, paragraph [0060] teaches that to resolve this problem, if the security of the remote site permits, the account and password is inserted into a URL (e.g., https://account:password@www.third-party.com/xxx.jpg) thus providing the necessary authentication.  For further security in the import process, the application web site 104 supports both HTTP and HTTPS (SSL) protocols (i.e., the secure connection may be implemented using an https protocol).); and
			- wherein the mobile application deletes from the mobile device all data provided into the mobile application that is associated with the patient after the mobile application being closed and after the data is provided to the at least one server (as described in claims 1 and 11) (Wu, paragraphs [0038] and [0042]; Paragraph [0038] teaches that a user session will end when a user i.e., the mobile application is closed).  When the session ends, the application web site 104 erases all the personal data relating to the user from memory and temporary files (i.e., the mobile application deletes from the mobile device all data provided into the mobile application that is associated with the patient after the mobile application is closed).  Paragraph [0042] teaches that if a user explicitly issues the log-out in steps 307 and 308 (i.e., “logging out of the application” is interpreted as being the equivalent of the “closing the application”), the application will prompt the user to export the data in step 309 (i.e., provide the data to a server) and then erase all data associated with the session (i.e., deleting from the mobile device all data provided into the mobile application that is associated with the patient after the application is closed and after the data is provided to a server).  Paragraph [0042] teaches that these features are beneficial for security reasons.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the effective filing date of the claimed invention to further modify the patient monitoring system and method taught by Chung, as modified in view of: Cross and Alwan, to incorporate steps and features directed to (i) establishing a secure connection using an https protocol, and (ii) deleting patient data from a device after the application is closed and the patient data is uploaded to a secure server, as taught by Wu, for security reasons. See Wu, paragraph [0042]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical communication systems and methods, Walker teaches a system and method, comprising:
			- receiving from the mobile application at least one of the identifiers and a biometric identifier of the physician over the still further secure connection to verify an identity of the physician using the biometric identifier, and to provide the physician access to at least one of the created EMRs based on the verification and the at least one identifier received from the mobile application (as described in claim 1); and receiving by the patient management program executed by the at least one server from the mobile application at least one of identifiers and a biometric identifier of the physician over the still further secure connection to verify an identity of the physician using the biometric identifier, and providing the physician access to at least one of the created EMRs based on the verification and the at least one of identifier received from the mobile application (as described in claim 11) (Walker, paragraphs [0017] and [0019], FIGS. 1-5; Paragraph [0017] teaches that with reference to Figure 1, the instant invention is adapted for use in a hand-held processor, such as a programmable cellular phone, slate computer, Palm Pilot or Blackberry, as is known in the art.  Referring to Figure 1, the fingerprint authentication and communication system 10 comprises a housing 11, user interface key pad 14 having a plurality of keys, antenna 15, viewing screen 16, fingerprint processor 20 (shown in FIG. 4), fingerprint sensor/keypad 22 and a set of processor readable instructions 100 (“authentication program” shown in FIG. 5) that are processed by a central processing unit 30 (“CPU” shown in FIG. 3).  A user's fingerprint is received, sensed and read upon pressing a designated finger, such as the index finger, against the sensor keypad 22, shown in FIG. 1 (i.e., receiving a biometric identifier of the physician).  Further, paragraph [0017] teaches that upon validation, new users are preferably assigned an identification number or ID (i.e., an identifier for the physician) for identifying, communicating and processing information and inputs made by the user.  Paragraph [0019] teaches that the CPU 30 and program 100 processes the fingerprint profile, comparing it to a list of approved fingerprints with ID’s in the database 34 and provides a response tantamount to accepting or rejecting the fingerprint input and requested actions (i.e., verifying an identity of the physician using the biometric identifier).  If approved, the user is given access to one or more of the databases 32-38 and 50-60 and access to one or more of the commands and actions stored in database 38 (i.e., providing the physician access to the created EMR based on the verification and the identifier received from the mobile application).  For instance, in one application a user may be a doctor that inputs his unique fingerprint (i.e., receiving biometric data from the physician), receives access (i.e., verifies the identity of the physician), pulls up a patient’s current medication and medical history (i.e., providing the physician access to the created EMR based on the verification and the identifier received from the mobile application), prescribes medication and orders a lab test of the patient’s tissue or blood.  Paragraph [0019] 
	Therefore, it would have been obvious to one of ordinary skill in the art of medical communication systems and methods at the time of the effective filing date of the claimed invention to further modify the patient monitoring system and method taught by Chung, as modified in view of: Cross; Alwan; and Wu, to incorporate steps and features directed to biometric authentication, as taught by Walker, in order to enable users to simultaneously initiate a plurality of actions and order with on touch of their finger. See Walker, paragraph [0019]; see also MPEP § 2143 G.

	Regarding claims 2 and 12,
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 11 (which claim 12 depends on), as described above.
		- Walker further teaches a system and method, comprising:
			- the mobile device associated with the physician, comprising: at least one sensor configured to obtain a scan of the at least one identifier and the biometric identification of the physician (as described in claim 2); obtaining by at least one sensor comprised in the mobile device a scan of the at least one identifier and the biometric identification of the physician (as described in claim 12) (Walker, paragraph [0017]; Paragraph [0017] teaches that a user’s fingerprint is received, sensed and read upon pressing a designated finger, such as the index finger, against the sensor keypad 22, shown in FIG. 1 (i.e., a sensor that is configured to obtain a scan of the biometric identification of the physician).);
			- a processing interfaced to the scanner and configured to execute the mobile application, the mobile application configured to: process the scan and to obtain the identifier based on the scan (as described in claim 2); and executing by a processor comprised in the mobile device the mobile application, comprising: processing the scan and obtaining the at least one identifier based on the scan (as described in claim 12) (Walker, paragraph [0019]; Paragraph [0019] teaches that system includes scanners and a fingerprint processor 20 (i.e., a processor interfaced to a scanner).  Paragraph [0019] further teaches that the CPU 30 and program 100 processes the fingerprint profile (i.e., processing the scan), comparing it to a list of approved fingerprints with ID’s in the database 34 and provides a response tantamount to accepting or rejecting the fingerprint input and requested actions (i.e., verifying an identity of the physician using the biometric identifier).); and
				- send the at least one identifier and the biometric identifier to the at least one server (as described in claim 2); and sending the identifier and the biometric identifier to the at least one server (as described in claim 12) (Walker, paragraph [0019]; Paragraph [0019] teaches that the fingerprint profiles are stored in a database 34 (shown in Figure 3) as digital data files and preferably with user ID’s (i.e., sending the identifier and the biometric identifier to at least one server).  The fingerprint processor 20 digitally converts and stores the user fingerprint input as a digital fingerprint profile of the user.).
	The motivations and rationales to modify the system and method taught by Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 3 and 13,
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, teaches the limitations of: claim 2 (which claim 3 depends on); and claim 12 (which claim 13 depends on), as described above.
		- Walker further teaches a system and method, wherein:
			- the biometric identifier comprises a scan of a fingerprint of the physician (as described in claims 3 and 13) (Chung, paragraph [0052]; Paragraph [0052] teaches that access by the patient, physician (i.e., the user requesting access is a physician), or health care provider, requires a login i.e., scan of the user’s fingerprint), palm scans, and/or retinal scans, for example.).
	The motivations and rationales to modify the system and method taught by Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.
 
	Regarding claims 6 and 16,
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, teaches the limitations of: claim 1 (which claim 6 depends on); and claim 11 (which claim 16 depends on), as described above.
		- Chung further teaches a system and method, configured to:
- receive patient data from the user (as described in claim 6); and receiving data regarding the physician from the user (as described in claim 16) (Chung, paragraph [0055]; Paragraph [0055] teaches that the mobile application 46 and related software can take, store, and organize data taken by the body sensor 10 and collected from the eMHR and PHR (i.e., receiving patient data from the user).  For example, current ECG and BCG rhythm data, impedance data, fluid status data, temperature, heart rate, respiratory rate, patient activity data can be stored (i.e., receiving patient data from the user), organized, and displayed along with data taken from any time period between the last one hour to the previous 12 months.  Any new data can be incorporated into the patient's eMHR and PHR.  ;
- obtain at least one of the identifiers based on the scan (as described in claim 6); and obtaining the at least one identifier based on the scan (as described in claim 16) (Chung, paragraph [0052]; Paragraph [0052] teaches that access by the patient, physician, or health care provider, requires a login and password.  The login and password can be conventionally entered using text, or can i.e., the identifier) such as voice recognition, facial recognition, thumb scans, palm scans, and/or retinal scans (i.e., identifiers that are obtained by a scan), for example.);
- send the patient data and the at least on identifier to the at least one server (as described in claim 6); and sending the physician data and the at least one identifier to the at least one server (as described in claim 16) (Chung, paragraphs [0038] and [0049]; Paragraph [0038] teaches that the body sensor 10 on a patient wirelessly transmitting physiological data to a mobile application 46 on a cellular device 48.  Further, paragraph [0038] teaches that the cellular device 48 then sends the physiological data to a server, workstation, or computer on the cloud 50, i.e., internet (i.e., sending the patient data to a server).  Paragraph [0049] teaches that the physiological data (i.e., the patient data) can be integrated into a mobile electronic health/medical record (mEHR) on the mobile application 46 on the cellular device 48, for example, and/or the mEHR can be compiled together and accessed on the cloud 50 from a cellular device 48, a workstation, personal computer, notebook computer, laptop computer, tablet computer, PDA, or the like.  The mEHR can be integrated with and/or compiled from the electronic health/medical records (EHR) and personal health records (PHR) of patients at clinics, hospitals, and the like (i.e., integrating the patient data into the created EMR).).
		- Walker teaches a system and method, comprising:
			- a further mobile device associated with the user, comprising: a scanner configured to scan a representation of at least one of the identifiers; and a processor interfaced to the scanner and configured to execute a further mobile application, the mobile further application configured to (as described in claim 6); and scanning by a scanner comprised in a user device associated with the user a representation of at least of the identifiers; and executing by a processor interfaced to the scanner and comprised within the user device a further mobile application, comprising (as described in claim 16) (Walker, paragraphs [0017] and [0019];  Paragraph [0017] teaches that the fingerprint authentication and communication system 10 comprises a fingerprint processor 20 and fingerprint sensor/keypad 22 (i.e., a scanner) and a set of processor readable instructions 100 i.e., the identifier) is received, sensed and read upon pressing a designated finger, such as the index finger, against the sensor keypad 22, shown in FIG. 1 (i.e., the scanner is configured to scan a representation of the user’s identifier).  Paragraph [0019] teaches that system includes scanners and a fingerprint processor 20 (i.e., a processor interfaced to a scanner).  Paragraph [0019] further teaches that the CPU 30 and program 100 processes the fingerprint profile (i.e., processing the scan), comparing it to a list of approved fingerprints with ID’s in the database 34 and provides a response tantamount to accepting or rejecting the fingerprint input and requested actions.).
	The motivations and rationales to modify the system and method taught by Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 7 and 17,
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, teaches the limitations of: claim 1 (which claim 7 depends on); and claim 11 (which claim 17 depends on), as described above.
		- Chung teaches a system and method, comprising:
			- a processing module configured to obtain the identifier based on the scan (as described in claim 7); and obtaining the identifier based on the scan (as described in claim 17) (Chung, paragraph [0052]; Paragraph [0052] teaches that access by the patient, physician, or health care provider, requires a login and password.  The login and password can be conventionally entered using text, or can be entered using one’s voice.  In addition, access can be secured using biometrics (i.e., the identifier) such as voice recognition, facial recognition, thumb scans, palm scans, and/or retinal scans (i.e., identifiers that are obtained by a scan), for example.);
a diary module configured to receive a diary entry associated with the physiological monitoring from the patient (as described in claim 7); and receiving a diary entry associated with the physiological monitoring from the patient (as described in claim 17) (Chung, paragraph [0045]; Paragraph [0045] teaches that the physiological data can be stored on the cloud and be used to develop or update an algorithm to detect, diagnose or predict an impeding adverse event, such as an adverse cardiac event.  The algorithm can then be incorporated into the mobile application 46, 52 on the cellular device 46, 54.  In some embodiments, the output of the algorithm can be simply a yes or no for an impeding adverse event (i.e., a diary entry associated with the physiological monitoring).  In some embodiments, the output of the algorithm can be a risk factor or probability factor for an impeding adverse event (i.e., a diary entry associated with the physiological monitoring).);
			-  a sending module configured to send the diary entry and the identifier to the at least one server, wherein the at least one server stores the diary entry in the created EMR using the identifier (as described in claim 7); and sending the diary entry and the identifier to the at least one server, wherein the at least one server stores the diary entry in the created EMR using the identifier (as described in claim 17) (Chung, paragraphs [0038], [0047], and [0055]; Paragraph [0038] teaches that the cellular device sends the physiological data to a server, workstation, or computer on the cloud 50, i.e., internet (i.e., sending the diary entry to the at least one server).  Paragraph [0047] teaches that the physiological data is encrypted and transmitted securely at all stages in compliance with all health information privacy laws.  Further, paragraph [0047] teaches that access to the to the physiological data can be password protected and/or be secured using other methods, such as a biometric scan using a retinal scan, a fingerprint scan, or a palm scan and the like (i.e., sending an identifier to the at least one server).  Paragraph [0055] teaches that the mobile application 46 and related software can take, store, and organize data taken by the body sensor 10 and collected from the eMHR and PHR (i.e., including storing the diary entry in the created EMR using the identifier).  For example, current ECG and BCG rhythm data, impedance data, fluid status data, temperature, heart rate, respiratory rate, patient activity data can be stored, organized, and displayed along with data taken from any time period between the last one hour to i.e., examples of storing diary entries associated with the physiological monitoring).).
		- Walker teaches a system and method, comprising:
			- a further mobile device associated with the patient, the mobile device comprising: a scanner configured to scan a representation of at least one of the identifiers (as described in claim 7); and scanning by a scanner comprised in a further mobile device associated with the patient a representation of at least one the identifiers (as described in claim 17) (Walker, paragraph [0017];  Paragraph [0017] teaches that the fingerprint authentication and communication system 10 comprises a fingerprint processor 20 and fingerprint sensor/keypad 22 (i.e., a scanner) and a set of processor readable instructions 100 (“authentication program” shown in FIG. 5) that are processed by a central processing unit 30 (“CPU” shown in FIG. 3).  A user’s fingerprint (i.e., the identifier) is received, sensed and read upon pressing a designated finger, such as the index finger, against the sensor keypad 22, shown in FIG. 1 (i.e., the scanner is configured to scan a representation of the user’s identifier).); and
			- a processor interfaced to the scanner and configured to execute a further mobile application (as described in claim 7); and executing by a processor interfaced to the scanner a further mobile application (as described in claim 17) (Walker, paragraph [0019]; Paragraph [0019] teaches that system includes scanners and a fingerprint processor 20 (i.e., a processor interfaced to a scanner).  The CPU 30 stores, runs and processes the authentication program 100 based on inputs from the fingerprint reader 20 and user interface 14 (i.e., executing a mobile application).  Paragraph [0019] further teaches that the CPU 30 and program 100 processes the fingerprint profile (i.e., processing the scan), comparing it to a list of approved fingerprints with ID’s in the database 34 and provides a response tantamount to accepting or rejecting the fingerprint input and requested actions.).
The motivations and rationales to modify the system and method taught by Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 8 and 18,
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, teaches the limitations of: claim 1 (which claim 8 depends on); and claim 11 (which claim 18 depends on), as described above.
		- Wu further teaches a system and method, wherein:
			- the EMRs are encrypted and the processing console and the mobile device comprise one or more keys for decrypting the EMRs (as described in claims 8 and 18) (Wu, paragraphs [0046], [0048], and [0051]; Paragraph [0046] teaches that after capturing the data values, step 502 encrypts the XML file for privacy and compresses it for quicker transmission (i.e., encrypting medical data).  With regard to the encryption process, there are many different encryption/decryption algorithms available today such as Blowfish and DES.  Paragraph [0049] teaches that files are decrypted based on the web’s default decryption key (i.e., one or more decrypting keys to decrypt the medical data) and the data is then viewed or modified.  Paragraph [0051] teaches that that anyone who possesses a copy of the file must also provide a user encryption key.  The key is used to encrypt the export file in lieu of the system default encryption/decryption key (i.e., encryption and decryption keys for encrypting and decrypting the medical data).  Paragraph [0055] teaches that these encryption and decryption features are beneficial for satisfying security precautions.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical monitoring systems and methods at the time of the effective filing date of the claimed invention to further modify the patient monitoring system and method taught by Chung, as modified in view of: Cross; Alwan; Wu; and Walker, to incorporate steps and features directed to encrypting and decrypting medical data, as taught by Wu, in order to satisfy security precautions. See Wu, paragraph [0055]; see also MPEP § 2143 G.

claims 10 and 20,
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, teaches the limitations of: claim 1 (which claim 10 depends on); and claim 11 (which claim 20 depends on), as described above.
		- Chung teaches a system and method, further configured to:
			- process the results of the physiological monitoring and to provide the results over the secure connection after the processing (as described in claim 10); and processing by the at least one server the results of the physiological monitoring and providing the results by the at least one server over the secure connection after the processing (as described in claim 20) (Chung, paragraph [0048], FIG. 4; Paragraph [0048] teaches that Figure 4 illustrates a flow chart that shows how physiological data is routed to various health care providers in some embodiments.  Physiological data is collected by the body sensor 10.  An algorithm on the body sensor 10 can analyze the data and identify potential adverse events (i.e., processing the results of the physiological monitoring).  If no potential adverse event is detected, the data is sent to the cloud 50 (i.e., providing the results over the secure connection after the processing).  If a potential adverse event is detected, the body sensor 10 will first initiate a routine to notify the physician, health care providers, patient and/or emergency responders as necessary, and then send the data to the cloud 50 (i.e., providing the results over the secure connection after the processing).  The data is then processed on the cloud 50 and sorted into priority levels.).
The motivations and rationales to modify the system and method taught by Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, described in the analysis of the obviousness rejection of claims 1 and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Chung (Pub. No. US 2012/0220835), as modified in view of: Cross et al. (Pub. No. US 2008/0288026); Alwan (Pub. No. US 2014/0002234); Wu (Pub. No. US 2006/0111943); and Walker et al. (Pub. No. US 2003/0028811), as applied to claims 1 and 11 above, and further in view of:
- Nichol et al. (Pub. No. US 2013/0087609).

	Regarding claims 4 and 14,
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, teaches the limitations of: claim 2 (which claim 4 depends on); and claim 12 (which claim 14 depends on), as described above.
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, does not explicitly teach a system and method, further comprising:
- a label comprising one of the identifiers associated with the one of the disposable further portions of monitoring device, wherein the one identifier is scanned from the label (as described in claim 4); and providing a label comprising one of the identifiers associated with the one of the disposable further portions of the monitoring device, wherein the one identifier is scanned from the label (as described in claim 14).
		- However, in analogous art of medical device systems and methods, Nichol teaches a system and method, comprising:
			- a label comprising the identifier associated with the monitoring device, wherein the identifier is scanned from the label (as described in claim 4); and providing a label comprising the identifier associated with the identifier, wherein the identifier is scanned from the label (as described in claim 14) (Nichol, paragraphs [0050] and [0062]; Paragraph [0050] teaches that at block 1202, the method includes receiving scan data including identification information corresponding to a medical device.  The medical devices may include an electrocardiography (ECG) machine or a wireless i.e., a monitoring device).  A server or other computing device may receive the scan data comprising identification information from a 2D matrix barcode, a QR barcode, or a Data Matrix barcode, for example.  Other 2D matrix codes may be used to obtain the identification information.  In some examples, the 2D matrix code, the QR barcode, or the Data Matrix barcode may be affixed to the medical device (i.e., the label is associated with the monitoring device).  In other examples, the 2D matrix code, QR barcode, or the Data Matrix code may be associated with the medical device, but not affixed to it (i.e., the label comprises a disposable portion of the medical device and is associated with the monitoring device).  Paragraph [0062] teaches that the scanner 420 may identify the defibrillator/monitor 410 by scanning the dynamic device tag 405 (i.e., scanning the disposable label that is associated with the monitoring device).  Paragraph [0062] teaches that this feature is beneficial for tracking and identifying devices before collecting event data from those devices for storage in the device database.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical device systems and methods at the time of the effective filing date of the claimed invention to further modify the patient monitoring system and method taught by Chung, as modified in view of: Cross; Alwan; Wu; and Walker, to incorporate a step and feature directed to scanning labels associated with the monitoring device, in order to track and identify devices before collecting event data from those devices for storage in the device database. See Nichol, paragraph [0062]; see also MPEP § 2143 G.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Chung (Pub. No. US 2012/0220835), as modified in view of: Cross et al. (Pub. No. US 2008/0288026); Alwan (Pub. No. US 2014/0002234); Wu (Pub. No. US 2006/0111943); and Walker et al. (Pub. No. US 2003/0028811), as applied to claims 1 and 11 above, and further in view of:
- Baarman et al. (Pub. No. US 2012/0179665).

	Regarding claims 5 and 15,
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, teaches the limitations of: claim 1 (which claim 5 depends on); and claim 11 (which claim 15 depends on), as described above.
		- Chung teaches a system and method, further comprising:
			- a website maintained by the at least one server through which a patient can access the created EMRs (as described in claim 5); and maintaining by the at least one server a website through which a patient can access the created EMRs (as described in claim 15) (Chung, paragraphs [0038] and [0047]; Paragraph [0038] teaches that the physician or health care provider can access the physiological data by logging onto a secure website that stores, analyzes and presents the patient’s data  to the physician or health care provider (i.e., maintaining a website through which users can access the created EMRs).  Paragraph [0047] teaches that access to the physiological data is provided to patients, physicians and/or other health care providers and entities that have legal access to such information (i.e., providing patients with access to the patient data in the EMRs). The mobile application and/or web access (i.e., a website) to the physiological data can be password protected and/or be secured using other methods.);
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, does not explicitly teach a system and method, further comprising:
a user interface comprised within the website through the patient can direct the at least one server to provide at least a portion of the EMRs to an at least one external website (as described in claim 5); and providing a user interface comprised within the website through which the patient can direct the at least one server to provide at least a portion of the EMRs to an at least one external website (as described in claim 15).
		- However, in analogous art of medical health monitoring systems and methods, Baarman teaches a system and method, comprising:
- a user interface comprised within the website through the patient can direct the at least one server to provide at least a portion of the EMRs to an at least one external website (as described in claim 5); and providing a user interface comprised within the website through which the patient can direct the at least one server to provide at least a portion of the EMRs to an at least one external website (as described in claim 15) (Baarman, paragraph [0047]; Paragraph [0047] teaches that the health monitoring system may interface with a social network.  In one embodiment the health monitoring system may programmed to share a summary of a user's personal health profile on a social network.  In some embodiments, friends can specific information in their personal health profile so friends can compare and contrast their personal health profiles (i.e., the patient can direct at least one server to provide at least one portion of the EMRs to the at least one external website) to promote good health and foster competition.  Paragraph [0047] teaches that this sharing feature is beneficial for enabling users to compare relative terms to other users without allowing other users to access the full personal health profile.  This has been known to promote good health and foster competition.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical health monitoring systems and methods at the time of the effective filing date of the claimed invention to further modify the patient monitoring system and method taught by Chung, as modified in view of: Cross; Alwan; Wu; and Walker, to incorporate a step and feature directed to providing users with the ability to share a portion of their health records with an external website, as taught by Baarman, in order to: (1) Baarman, paragraph [0047]; see also MPEP § 2143 G.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Chung (Pub. No. US 2012/0220835), as modified in view of: Cross et al. (Pub. No. US 2008/0288026); Alwan (Pub. No. US 2014/0002234); Wu (Pub. No. US 2006/0111943); and Walker et al. (Pub. No. US 2003/0028811), as applied to claims 1 and 11 above, and further in view of:
- Baldock et al. (Pub. No. US 2012/0059668).

	Regarding claims 9 and 19,
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, teaches the limitations of: claim 1 (which claim 9 depends on); and claim 11 (which claim 19 depends on), as described above.
		- The combination of: Chung, as modified in in view of: Cross; Alwan; Wu; and Walker, does not explicitly teach a system and method, further comprising the processing console, configured to:
			- receive over the secure connection a list of one or more of the EMRs (as described in claim 9); and receiving by the processing console over the secure connection a list of one or more of the EMRs (as described in claim 19);
			-  receive a user selection of one of the created EMRs from the list (as described in claim 9); and receiving a user selection of one of the created EMRs from the list (as described in claim 19); and
			- request over the secure connection monitoring data in the selected EMR from the list (as described in claim 9); and requesting over the secure connection monitoring data in the selected EMR from the list (as described in claim 19).
Baldock teaches a system and method, configured to:
			- receive over the secure connection a list of one or more of the EMRs (as described in claim 9); and receiving by the processing console over the secure connection a list of one or more of the EMRs (as described in claim 19) (Baldock, paragraph [0053]; Paragraph [0053] teaches an example workflow for locating and viewing an electronic health record.  First, a search is performed with specific search criteria (e.g., patient identifying information) to obtain a list of matches (i.e., receiving a list of one or more EMRs) from the search service via a synchronous web services call.  The result of the search contains various data elements to uniquely identify the patient (e.g., name, address, phone number) as well as a unique electronic health record identifier and the current owner location unique identifier.);
			- receive a user selection of one of the created EMRs from the list (as described in claim 9); and receiving a user selection of one of the created EMRs from the list (as described in claim 19) (Baldock, paragraph [0053]; Paragraph [0053] teaches that after a specific record is selected from the list (i.e., receiving a user selection of one of the created EMRs from the list), the requesting location sends a record view request directly (via a peer-to-peer connection) to the owner location without any need for involvement by the centralized service.); and
			- request over the secure connection monitoring data in the selected EMR from the list (as described in claim 9); and requesting over the secure connection monitoring data in the selected EMR from the list (as described in claim 19) (Baldock, paragraphs [0033] and [0053]; Paragraph [0053] teaches that after a specific record is selected from the list, the requesting location sends a record view request directly (via a peer-to-peer connection) to the owner location (i.e., requesting to view the data in the selected EMR from the list) without any need for involvement by the centralized service.  Paragraph [0033] teaches that these features are beneficial for supporting electronic health record sharing by controlling access to electronic health records.).
Chung, as modified in view of: Cross; Alwan; Wu; and Walker, to incorporate steps and features directed to requesting and sharing electronic medical records, as taught by Baldock, in order to support electronic health record sharing by controlling access to electronic health records. See Baldock, paragraph [0033]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686